Title: Franklin: Receipt for Chaumont to Sign, 23 November 1780
From: Franklin, Benjamin
To: 


Passy, Nov. 23. 1780
Received of Benjamin Franklin Esquire Minister in France of the United States of America, a Set of Bills of Exchange drawn by him on the President of Congress for Four hundred Thousand Livres Tournois, being on Account of Cloth sold to him by me for their Use. And also another Set of Bills of Exchange drawn as aforesaid, for One hundred Thousand Livres Tournois, being so much advanced to me on Account of the Freight of my Ship the Marquis de la Fayette.
 
Notation in Franklin’s hand: Receipt wrote for M. de Chaumont to sign, when I should deliver him the Bills of Exchange Novr 23. 1780.
